COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION



Cause number: 01-16-00572-CV

Style:          In re Commitment of Lester G. Talley

Type of motion:        Motion for rehearing


Party filing motion:   Appellant


         Appellant’s motion for rehearing is denied.




Judge’s signature:     /s/ Jane Bland
                       Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Bland.
Justice Jennings dissents from the denial of the motion for rehearing.


Date: May 9, 2017